121 Ill. App. 2d 76 (1970)
257 N.E.2d 190
People of the State of Illinois, Plaintiff-Appellee,
v.
C.W. Hampton, Defendant-Appellant.
Gen. No. 53,678.
Illinois Appellate Court  First District, Second Division.
February 10, 1970.
Robert Wolff and Howard Levine, of Harvey, and Jeffrey Schulman, of Chicago (Wolff & Levine, of Harvey and Jeffrey Schulman, of Chicago, of counsel), for appellant.
Edward V. Hanrahan, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Richard E. Zulkey, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion of JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.